Case 1:19-cv-01746-NYW Document 1-1 Filed 06/17/19 USDC Colorado Page 1 of 5




                                                DATE FILED: May 16, 2019 5:09 PM
                                                FILING ID: 75BE280DBB3B4
                                                CASE NUMBER: 2019CV30022




                                                   Exhibit A
Case 1:19-cv-01746-NYW Document 1-1 Filed 06/17/19 USDC Colorado Page 2 of 5
Case 1:19-cv-01746-NYW Document 1-1 Filed 06/17/19 USDC Colorado Page 3 of 5
Case 1:19-cv-01746-NYW Document 1-1 Filed 06/17/19 USDC Colorado Page 4 of 5
Case 1:19-cv-01746-NYW Document 1-1 Filed 06/17/19 USDC Colorado Page 5 of 5
